—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Review of the Suffolk County Department of Health Services, dated April 22, 1991, which, after a hearing, denied the petitioners’ application for a *460variance from the minimum lot size requirements of the Suffolk County Sanitary Code.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The determination of the respondent Board of Review of the Suffolk County Department of Health Services denying the petitioners’ application for a variance to construct a single-family residence with an individual sewerage disposal system on a lot which is only half the minimum lot size requirement set forth in the Suffolk County Sanitary Code § 760-605 is supported by substantial evidence in the record (see, CPLR 7803 [4]; Matter of Pell v Board of Educ., 34 NY2d 222). In addition, we note that pursuant to Suffolk County Sanitary Code, article 6, § 760-609 (1) (b), "[ejconomic injury alone cannot provide the basis for a variance or waiver from this article”. Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.